DETAILED ACTION
Status of Application
	Receipt of the Claim set, filed on 1/15/2021 is acknowledged.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 5, 12, and 15 recite the phrase “peppercorn substitute” which is unclear because examiner is unable to determine what is considered a “peppercorn substitute”. The instant specification discloses various examples including “substitutes for pepper in cold and temperate regions of Chile and Argentina” and “leaves of Pseudowintera colorata” in [0016]. However, it is unclear what the connection or relation is between the examples and unclear what the objective definition is for something to qualify as a peppercorn substitute to one of ordinary skill in the art.

 	Appropriate correction is required.

Claim Rejections – 35 U.S.C. 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lindeman (US 20160213624 A1).
 	Regarding claims 1-18, Lindeman is drawn to a composition in a stable, fast acting emulsion that contains cannabidiol in an aqueous vehicle. Consumers are instructed to take an initial loading dose of 15 ml (equal to approximately 5 mg of cannabidiol) shortly after a THC containing consuming or smoking or when the first signs of anxiety are perceived (abstract).

 	Lindeman discloses a method of treating undesirable or overdose symptoms associated with consumption of excessive cannabis comprising is an aqueous emulsion containing 10 to 50 mg of cannabidiol oil, citicoline, a-pinene, ginger, guayusa, polysorbate 80, and potassium sorbate, and artificial or natural sweeteners (claim 1).
 	Lindeman discloses when experiencing negative or toxicity symptoms associated with cannabis overuse/overdose, all or a portion of the composition is orally consumed. Such symptoms may include anxiety [0032]. 
 	Lindeman discloses a terpene extracted from black peppercorns which can decrease anxiety associated with marijuana use [0035].
 	Lindeman does not explicitly disclose each of the components of the oral formulation in a single embodiment.	
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lindeman, to arrive at the instant invention. 
 	Lindeman discloses symptoms associated with cannabis overuse/overdose includes anxiety [0032] , and discloses a terpene extracted from black peppercorns which can decrease anxiety associated with marijuana use [0035], thus it would have been obvious to one of ordinary skill in the art to reasonably expect success in 
 	One of ordinary skill in the art would have been motivated to do so because Lindeman discloses a composition used to treat ongoing symptoms of cannabis overuse or overdose [0028]; and method of (claim 1; [0004).  Lindeman discloses a terpene extracted from black peppercorns which can decrease anxiety associated with marijuana use [0035].  Further, one having ordinary still in the art would reasonably expect success in combining prior art elements according to known methods to yield predictable results, see MPEP 2141.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615